United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2736
                                   ___________

Michael Dunham Murphy,                 *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
City of Joplin; James Hounschell;      *
Greg Dagnan; Michael Roberts;          * [UNPUBLISHED]
Edward Dennis; Tracy Sparrow; Brian *
Head; David Barrett,                   *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: January 22, 2002
                              Filed: January 30, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Michael Dunham Murphy brought a civil rights lawsuit alleging that (1) City
of Joplin Police Officers James Hounschell, Greg Dagnan, and Michael Roberts, and
Jasper County Deputy Sheriff Tracy Sparrow illegally seized his property while
executing a warrant; and (2) City Attorneys Brian Head and David Barrett later set
a policy or custom on behalf of the City to retain the property illegally after it was
subject to return. The district court dismissed Murphy’s complaint under 28 U.S.C.
§ 1915A(b) for failure to state a claim.
       Upon our de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam), we affirm the dismissal as to the police officers because Missouri
offers an adequate postdeprivation remedy for their alleged conduct, see Hudson v.
Palmer, 468 U.S. 517, 530-36 (1984) (random and unauthorized property deprivations
do not violate Due Process Clause if state provides adequate postdeprivation remedy);
Orebaugh v. Caspari, 910 F.2d 526, 527 (8th Cir. 1990) (per curiam) (Missouri
provides adequate postdeprivation remedy for property seizures). We reverse,
however, as to Head, Barrett, and the City, because a postdeprivation remedy will not
satisfy the Due Process Clause in situations where the deprivation was authorized.
See Hudson, 468 U.S. at 530-36; Lathon v. City of St. Louis, 242 F.3d 841, 842-44
(8th Cir. 2001) (authorized decision on behalf of City not to return plaintiff’s property
is not action for which postdeprivation process will suffice, because availability of
state law remedies bears relevance only where challenged acts of state officials can
be characterized as random and unauthorized).

      Accordingly, we remand to the district court for further proceedings consistent
with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-